                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


JESSICA CANTRELL,                              Case No. CV-17-135-GF-BMM

                     Plaintiff,

  vs.                                         JUDGMENT IN A CIVIL CASE

NATIONAL RAILROAD
PASSENGER CORPORATION,

                     Defendant.


  X     Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

       Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

        In accordance with the Special Verdict Form rendered on May 15, 2019,
 Document Number 92, Judgment is entered as follows: What percentage of the
 negligence do you assign to each party: Amtrak - 25% Jessica Cantrell - 75%:
 Total - 100%.

        Dated this 16th day of May, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ S. Redding
                                                       S. Redding, Deputy Clerk
